The petition of the Special Master for the payment of an additional fee is granted, and, all of the parties agreeing thereto, the parties are ordered to make additional payments totaling $50,000 to Simon H. Rifkind, Esquire, Special Master, constituting the balance of full payment of. his compensation for his services as Special Master.
Such additional payments are to be made in the following proportions: Arizona, 28%; California, 28%; United States, 28%; Nevada, 12%; New Mexico, 2%; and Utah, 2%.
The Chief Justice took no part in the consideration or decision of this petition.